DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 22 August 2022. Claims 1-5 and 7-15 are pending in the application; claims 1 and 11 are amended, claims 14-15 are new; and claim 5 is cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner has thoroughly reviewed applicant’s prior-filed application for the features recited in the independent claims, “detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the access point.” The priority document is silent with respect to such features.
Further, the following feature also does not appear to be supported by the prior-filed application, “allocating the at least one optimal target wireless channel having the associated channel width to the at least neighbouring [sic] access point, in an event the positive response is received from each of the at least one neighbouring access point.” Applicant’s prior-filed application expressly discloses, “As evident from the Fig.4 above, the optimal channel bandwidth selection process operates in a distributed fashion where there is a dedicated, one to one ‘channel bandwidth selection’ module for each of the wireless Access Point, and the module itself runs the optimal procedure to decide an optimal channel bandwidth plan for the Access Point operation. This is in contrast to conventional centralized approach where a centralized entity makes optimal decisions for a plurality of Access Points by considering all those Access Points together and then pushes those decisions to the respective Access Points. (see prior-filed application pg. 18, lines 13-20, emphasis added).
For these reasons, the instant claims are not afforded the priority date of the prior-filed application because the prior filed application does not provide an adequate written description of the instant independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner has thoroughly reviewed applicant’s disclosures and based on the preponderance of evidence, examiner cannot find support for the independent claims as a whole. In particular, the newly presented claims recite, in part, “allocating the at least one optimal target wireless channel having the associated channel width to the at least neighbouring access point, in an event the positive response is received from each of the at least one neighbouring access point.”
Applicant has disclosed techniques performed in an access point based on interactions with neighbouring access points. Applicant has taken care to describe features of “one or more access points” separate to features of “neighbouring access points”. 
Applicant discloses a method performed by an access point (e.g. 102A)  which detects a neighbouring access point (e.g., 102B, 102C, 1092D); interacts with neighbouring access points to select a wireless channel having the highest associated channel width, informs neighbouring access points of the selection (Fig. 4, 420, pg. 11, lines 3-20, pg. 14, lines 9-19); and allocates the wireless channel to itself (Fig. 4, 422, pg. 11, 16-20, “On receiving the positive response from each of the at least one neighbouring access point [for e.g. 102B, 102C and 102D] via the communication module [306], the evaluation module [304] may allocate at least one of the at least one target wireless channel to each of the at least one access point [for e.g. 102A] based on the channelization scheme for allocating the at least one wireless channel; pg. 12, lines 15-18 “As illustrated in FIG. 4, the present disclosure encompasses an exemplary method [400] for allocating the at least one wireless channel to the access point in accordance with an embodiment of the present disclosure, wherein the method may be performed at the at least one access point [for e.g. 102A]. ”; pg. 14, lines 20-22, “At step 422, the at least one access point [for e.g. 102A] may allocate at least one of the at least one target wireless channel to each of the at least one access point [for e.g. 102A] based on the  channelization scheme for allocating the at least one wireless channel”; emphasis added).
Further, it is not clear form the disclosure if there is support for the features in which a neighbouring access point has no wireless channel allocated and also has already rejected wireless channels.
Thus, based on applicant’s disclosure, it would appear that applicant has not contemplated a technique in which an access point allocates wireless channels to neighbouring access points. Therefore, claims 1-5 and 7-15 are rejected for lack of a written description and incorporation of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis in claims 1 and 11 for the feature “the at least neighbouring access point” (claim 1 line 32 and claim 11 line 32). The dependent claims do not alleviate the lack of clarity recited in the independent claims.
Claim 1 is directed towards a method performed by “an access point”. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the access point (e.g. claim 10, “the plurality of access points receive one of the positive response and the negative response within a pre-defined time interval”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Accordingly, claims 1-5 and 7-15 are rejected under 35 U.S.C. § 112 for lack of clarity.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Barriac et al. (US 2015/0078298 A1) in view of Ji et al. (US 2009/0279427 A1) in view of Luo et al. (US 2017/0303167 A1).

Regarding claim 1, Barriac discloses a method for allocating at least one wireless channel, the method being performed by a centralized controller of a plurality of access points, the method comprising: 
detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the access point ([0007] each wireless device is operating in the same area; Fig. 5, [0084] disclosing “ In a network with multiple interfering access points (APs) operating in a same band (e.g., such as the dense basic service set (BSS) scenario as illustrated in the wireless communication system 500 in FIG. 5), it may be beneficial to set the primary channels of interfering APs (e.g., such as the APs 504 illustrated in FIG. 5) to be on different channels.”; [0085], overlapping basic service set (OBSS); this disclosure suggests the APs are operating in the same coverage area; [0091] “the additional information may be sent by the neighbor APs over a backhaul when an AP joins a network…For example, the AP may send unicast messages to certain APs requesting the additional information be sent.”; [0093] “In an example implementation, a centralized controller may collect all of the additional information received by all connected APs. For example, the centralized controller may collect the additional information via a backhaul connection. Based on at least the received information, the central controller may make primary channel assignments for the connected APs.” This disclosure suggests the AP joining the network has no channel assigned until it is assigned by the central controller); 
iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within at least one available wireless spectrum ([0092] disclosing techniques using additional information exchanged and a negotiation process in which neighbor APS can object to the selected channel suggests an iterative process), 
wherein the at least one optimal target wireless channel is selected from the plurality of wireless channels (Fig. 3, [0058]-[0059], [0084]-[0087, [0090] disclosing the plurality of wireless channels form which the optimal channel is selected), 
wherein the plurality of wireless channels is obtained by removing at least one of the wireless channels which are already allocated to at least one of the plurality of neighbouring access points (Fig. 3, [0058] disclosing the access points do not utilize the channels allocated to the neighboring access points) and the wireless channels which are already rejected by the at least one neighbouring access point ([0088] disclosing additional information such as channels forbidden by neighboring access points; [0092] disclosing during the negotiation neighboring access points can indicate either “no objection”, or “objection” and provide alternatives; See Fig. 3, [0058] i.e., the access point is not assigned a channel used by other access points. This disclosure suggests an access point would nopt utilize a channel subject to objection by or forbidden by a neighboring access point); 
automatically transmitting a request message to each of the at least one neighbouring access point to check if each of the at least one optimal target wireless channel is acceptable to the at least one neighbouring access point ([0092] disclosing a selected channel is advertised to neighboring access points); 
receiving one of a positive response and a negative response from each of the at least one neighbouring access point, wherein the positive response is received in an event each of the at least one optimal target wireless channel is acceptable to the at least one neighbouring access point, and the negative response is received in an event each of the at least one optimal target wireless channel  is not acceptable to the at least one neighbouring access point ([0092] the neighboring access points can respond to the received advertisement with “objection” or “no objection” to the selection advertised); and 
allocating the at least one optimal target wireless channel having the associated channel width to the at least neighbouring access point, in an event the positive response is received from each of the at least one neighbouring access point  (Fig. 3, [0058] disclosing the access points do not utilize the channels allocated to the neighboring access points, [0088] disclosing additional information such as channels forbidden by neighboring access points; [0092] disclosing during the negotiation neighboring access points can indicate either “no objection”, or “objection” and provide alternatives; See Fig. 3, [0058] i.e., the access point is not assigned a channel used by other access points. This disclosure suggests an access point would only use a channel once no objections to the selection are received).
Barriac discloses a technique in which a centralized controller determines the optimal wireless channel ([0075] central informed controller; [0093] centralized controller); as opposed to, an access point. Barriac does not expressly disclose selecting a channel which has a highest associated channel width as compared to a currently selected wireless channel.
Ji also discloses overlapping basis service sets (OBSS) comprising neighboring access points operating in a coverage area of an access point (Fig. 3, OBSA 362 analogous to the OBSS of Barriac, [0038] disclosing “In an embodiment of the invention, the operations of AP1 304 and AP2 334 are coordinated. In a strongly overlapping OBSA, AP1 304 and AP2 334 are located within OBSA 362 and may communicate with each other over the RF channel”).
Further, Ji discloses an access point makes the decision on the channels to be used by neighbouring access points ([0038] disclosing when access points have a communication link between them, an access point can act as a master and control the other access point by sending control messages to the other access point).
As evidenced by Barriac, there was a recognized need for a device for determining how to assign channels to access points in overlapping basic service sets in dense deployments of access points operating in the same area ([0007], [0047], [0060], [0072], Fig. 5, [0080] and [0084]-[0085]). Further, as evidenced by the disclosure of Barriac and Ji, there were a finite number of identified, predictable potential manners to solve the problem (Barriac: [0075] disclosing “Coordination final decisions can be made by a central informed controller, at each AP, with a distributed heuristic, or at each STA, based on exchanged info”; Ji: [0038]-[0039] disclosing an access point can control the other access points or a manger analogous to the central controller of Barriac can make the control decisions). Based on the level of skill exemplified by the prior art of Barriac and Ji, one of ordinary skill could have pursued any of the known potential solutions in Barriac and Ji with a reasonable expectation of success because the references expressly disclose these solutions. Further, the techniques of Barriac indicate that each of the access points have communication links for exchanging the additional information (Fig. 5, 508A, 508B and 508C, [0082]) and Ji discloses communication links between access points when they are operating within each other’s coverage areas are sufficient for providing control by one access point over others ([0038] disclosing “In a strongly overlapping OBSA, AP1 304 and AP2 334 are located within OBSA 362 and may communicate with each other over the RF channel. A protocol allows one AP to act as the master and control the other AP”). Therefore, based on the above factors, it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to try controlling the channel allocations or assignments of neighboring access points with one of the access points in an OBSS.
Luo also discloses iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within at least one available wireless spectrum ([0040] disclosing channel widths of 20, 40, 80 and 160 MHz; [0065] disclosing “during channel selection, a channel is selected from a higher bandwidth to a lower bandwidth. This realizes a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth can be detected more quickly, and channel detection efficiency is higher. A basic bandwidth only provides a selection manner of selecting a channel by a wireless communication apparatus, that is, a bandwidth of a selected channel is an integer multiple of the basic bandwidth. Therefore, based on this, no matter how the basic bandwidth is defined, provided that the solution of this embodiment of the present disclosure is used, detection is performed by selecting a channel from a higher bandwidth to a lower bandwidth, to realize a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth is detected more quickly, and channel detection efficiency is higher”).
Further, Luo discloses selecting a channel which has a highest associated channel width as compared to a currently selected wireless channel ([0065] “detection is performed by selecting a channel from a higher bandwidth to a lower bandwidth”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Barriac with the range of bandwidths and channel selection techniques of Luo because this leads to detection of higher bandwidths more quickly and easier implementation of higher bandwidths ([0050]).

Regarding claim 2, Barriac further discloses the method as claimed in claim 1, further comprising transmitting a channel setting information of the at least one optimal target wireless channel having the associated channel width to each of the at least one neighbouring access point which transmits the positive response ([0088] disclosing the access points advertise additional information such as  information about the primary channel of the neighbor AP, the neighbor AP's suggestion of primary channels for other APs, and primary channels that are forbidden to other APs by the neighbor AP. [0093] “ the central controller may make primary channel assignments for the connected APs.”).

Regarding claim 3, Barriac further discloses the method as claimed in claim 2, wherein the channel setting information comprises a primary target channel number having the associated channel width ([0095] disclosing “the signaling may indicate a channel number of the selected primary channel”).

Regarding claim 4, Barriac further discloses the method as claimed in claim 1, wherein the plurality of access points has a maximum operating channel width ([0030-[0031] disclosing the field of endeavor is IEEE 802.11 which inherently has a maximum channel width; [0059] for example, entire 80 MHz).

Regarding claim 5, Barriac further discloses the method as claimed in claim 4, wherein the maximum operating channel width is a maximum channel width based on 802.11 standards [0030-[0031] disclosing the field of endeavor is IEEE 802.11).

Regarding claim 7, Barriac further discloses the method as claimed in claim 1, wherein the maximum channel width is a multiple of 20 MHz based on 802.11 standards ([0030-[0031] disclosing the field of endeavor is IEEE 802.11 [0059] 20 MHz out of the entire 80 MHz).

Regarding claim 8, Barriac further discloses the method as claimed in claim 1, wherein the at least one neighbouring access point is present within a coverage area of the plurality of access points ([0007] each wireless device is operating in the same area; Fig. 5, [0084] disclosing “ In a network with multiple interfering access points (APs) operating in a same band (e.g., such as the dense basic service set (BSS) scenario as illustrated in the wireless communication system 500 in FIG. 5), it may be beneficial to set the primary channels of interfering APs (e.g., such as the APs 504 illustrated in FIG. 5) to be on different channels.”; [0085], overlapping basic service set (OBSS)).

Regarding claim 9, Barriac further discloses the method as claimed in claim 1, wherein the request message comprises the at least one optimal target wireless channel along with the associated channel width ([0092] disclosing “the AP may advertise the intended channel switch to neighbor APs”; [0096] signaling “may not” include the channel width implies an embodiment in which the signaling includes the channel width, Further the signaling may include the channel number).

Regarding claim 10, Barriac further discloses the method as claimed in claim 1, wherein the plurality of access points receive one of the positive response and the negative response within a pre-defined time interval ([0092] disclosing advertising an  intended channel switch which may result in a response form the neighboring access points indicating objection to the switch which can be implicit or explicit; [0096] indicating a time to the intended switch. This implies the access points must receive the objection or no objection before the switch takes place).

Regarding claims 11-13, the claims are directed towards a system for allocating at least one wireless channel to an access point of a plurality of access points, the system comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform the method of claim 1-3. Barriac discloses such embodiments ([0098] perfomred via a combination of hardware and software including a processor); therefore, claims 11-13 are rejected on the grounds presented above for claims 1-3.

Regarding claim 14, Barriac discloses the system as claimed in claim 12, wherein, on the detection of the at least one neighbouring access point, the at least one processor is further configured to receive information relating to the at least one neighbouring access point ([0091] “the additional information may be sent by the neighbor APs over a backhaul when an AP joins a network…For example, the AP may send unicast messages to certain APs requesting the additional information be sent.”; [0088] the additional information may include the operating bandwidth of the neighbor AP. ).

Regarding claim 15, Barriac discloses the system as claimed in claim 14, wherein the information includes at least one of a signal strength of the at least one neighbouring access point, a MAC address, a count of wireless channels and the maximum operating channel width of the access point ([0088] disclosing the channel selections may be selected based on RSSI of neighboring access points; [0088] the additional information may also include information about neighbor APs channel allocations.).

Response to Arguments
Claim Rejections - 35 USC § 112
Upon further consideration of the claims, and as indicated above, it appears the claim amendments have introduced new matter that was not contemplated by applicant at the time the invention was filed; as well as, introduces new ambiguity into the claims. Therefore, new grounds of rejection under 35 U.S.C. 112 (a) and (b) are presented herein.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2015/0139116 A1) disclosing overlapping basic service sets comprising access points operating within the coverage area of other access points (Fig. 1, [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461